Citation Nr: 0404550	
Decision Date: 02/18/04    Archive Date: 02/27/04

DOCKET NO.  03-05 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a compensable disability rating, for 
fracture of the right fifth metacarpal neck, based on an 
initial award.

2.  Entitlement to a compensable disability rating, for 
status post fracture of the left first metacarpal neck, based 
on an initial award.

3.  Entitlement to a disability rating of 10 percent, based 
on multiple, noncompensable, service connected disabilities, 
pursuant to 38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk


INTRODUCTION

The veteran served on active duty from June 1978 to June 
1981.

The matter comes before the Board of Veterans' Appeal (Board) 
on appeal from a 
May 2002 rating decision by the Department of Veterans' 
Affairs (VA) Regional Office in Buffalo, New York.  The 
rating decision granted service connection for the right 
fifth metacarpal neck and for status post fracture of the 
left first metacarpal neck, assigning a noncompensable rating 
to each disability, and denied entitlement to a 10 percent 
evaluation based on multiple, noncompensable, service 
connected disabilities.


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.

2.  Effective since the grant of service connection, fracture 
of the right fifth metacarpal neck has been manifested by 
slight weakness in right hand grip strength, some depression 
in the metacarpal neck and full range of motion.

3.  Effective since the grant of service connection, fracture 
of the left first metacarpal neck has been manifested by 
slight weakness in left hand grip strength and full range of 
motion.

4.  The veteran's multiple service-connected disabilities do 
not interfere with normal employability.



CONCLUSION OF LAW

1.  The criteria for a compensable disability rating for 
fracture of the right fifth metacarpal neck, since the date 
of the award of service connection have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321, 3.326(a), 4.1-
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5227 
(2003).

2.  The criteria for a compensable disability rating for the 
status post fracture of the left first metacarpal neck, since 
the date of the award of service connection have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321, 3.326(a), 
4.1-4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 
5224 (2003).

3.  The criteria for entitlement to a 10 percent evaluation 
based on the veteran's noncompensable service connected 
disabilities have not been met.  See 38 C.F.R. § 3.324.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  The VCAA and implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.

The Board notes that VA has satisfied their duty to assist 
insofar as it relates to the VCAA.  The veteran claimed 
service connection for a disability and VA granted that 
claim, and although the veteran filed a notice of 
disagreement with the evaluation assigned to the service 
connected disability, VA was not required to give the veteran 
another notice upon receiving the notice of disagreement.  
See VAOGCPREC 8-2003 (O.G.C. Prec. 8-2003).

Increased Rating

Disability evaluations are determined by comparing  present 
symptomatology with criteria set forth in VA's Schedule for 
Rating Disabilities.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.

IWhere the question for consideration is propriety of the 
initial evaluation assigned, as it is in this case, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" is required. See Fenderson v. West, 12 Vet. 
App. 119 (1999).


Right Fifth Metacarpal Neck (Little Finger)

Service connection for the fracture of the right fifth 
metacarpal neck was granted and a noncompensable rating was 
assigned.  The grant of service connection was based on the 
veteran's service medical records which revealed that he 
suffered a injury to his right hand in 1980.  The assignment 
of a noncompensable (0 percent) rating was based on the 
findings noted during a April 2002 VA orthopedic examination, 
wherein the examiner noted depression of the metacarpal neck 
with a full range of motion with some weakness in grip.  The 
veteran complained that the area ached in cold weather.  
During a VA general medical examination performed that same 
day, the veteran reported that he took no medications, was 
employed full time as a nursing assistant, and had no 
problems with that line of work.  

VA outpatient treatment records dated from November 2002 to 
February 2003 note the veteran's complaints of tingling in 
his fingers, difficulty with grip, and hand pain.  In 
February 2003, it was determined that these problems were 
related to carpel tunnel syndrome, worse on the right.  At 
the time, the veteran related that he drove a tractor for a 
living.

The RO rated the service connected disability under 
Diagnostic Code 5227.  
Service connection was granted for fracture of the right 
fifth metacarpal neck, and a noncompensable evaluation was 
assigned under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5227.  Effective August 26, 2002, 38 C.F.R. § 
4.71a, Diagnostic Code 5227 was revised.  Compare 38 C.F.R. 
§§ 4.71, 4.71a, Diagnostic Codes 5126-5156, 5216-5230 (2001), 
with 67 Fed. Reg. 48784-48787 (2002).  However, the change to 
Diagnostic Code 5227 was not substantive and does not affect 
the outcome in this case, as the change replaced the term 
"any other" with "ring or little finger."  Under either the 
old or revised criteria, ankylosis of the little finger 
warrants a noncompensable evaluation. Id.

Evaluation of the fracture of the fifth metacarpal neck 
(little finger) is considered under Diagnostic Code 5227.  
Diagnostic Code 5227 provides that, whether favorable or 
unfavorable, the disability is noncompensable.  As the 
veteran has full range of motion of the finger, he dos not 
have ankylosis.  Therefore, the veteran's right fifth 
metacarpal disability does not warrant a compensable rating 
at this time.  While the veteran experiences weakness in grip 
strength and tingling, these symptoms are associated with 
carpel tunnel syndrome, and are not related to the service-
connected disorder. 



Left First Metacarpal Neck (Thumb)

The veteran's service medical records reflect that the 
veteran suffered an injury to his left hand, specifically the 
left thumb, in August 1979.  The RO granted service 
connection for fracture of the left first metacarpal neck and 
assigned the disability a noncompensable rating.

On VA examination in April 2002, the examiner noted that the 
veteran had full range of motion of the left thumb with 
slight weakness of gripping.  He complained that the area 
ached in cold weather.   VA outpatient treatment records 
dated from November 2002 to February 2003 note the veteran's 
complaints of tingling in his fingers, difficulty with grip, 
and hand pain.  In February 2003, it was determined that 
these problems were related to carpel tunnel syndrome, worse 
on the right. 

Service connection was granted for status post fracture of 
the left first metacarpal neck, and a noncompensable 
evaluation was assigned under the provisions of 38 C.F.R. § 
4.71a, Diagnostic Code 5224.  Effective August 26, 2002, 38 
C.F.R. § 4.71a, Diagnostic Code 5224 was revised.  Compare 38 
C.F.R. §§ 4.71, 4.71a, Diagnostic Codes 5126-5156, 5216-5230 
(2001), with 67 Fed. Reg. 48784-48787 (2002).  However, the 
change to Diagnostic Code 5224 was not substantive and does 
not affect the outcome in this case.  Under either the old or 
revised criteria, favorable ankylosis of the thumb warrants a 
10 percent evaluation, while unfavorable ankylosis of the 
thumb warrants a 20 percent evaluation. Examination findings 
show that the left thumb demonstrated a full range of motion.  
This does not equate to either favorable or unfavorable 
ankylosis.  Therefore, the veteran's left first metacarpal 
neck disability does not warrant a compensable rating at this 
time.  While the veteran experiences weakness in grip 
strength and tingling, these symptoms are associated with 
carpel tunnel syndrome, and are not related to the service-
connected disorder. 



Entitlement to a 10 percent rating based on multiple, 
noncompensable service connected disabilities.

The Board has considered the possibility of applying a 10 
percent rating where the veteran suffers from two or more 
separate service-connected disabilities that interfere the 
veteran's employment.  See 38 C.F.R. § 3.324 (2003).  
However, in the veteran's case, 38 C.F.R. § 3.324 is 
inapplicable.  

The record reveals that the veteran is employed as a truck 
driver.  The record does not offer evidence that the service 
connected disabilities interfere with his ability to continue 
driving trucks for a living.    While the veteran experiences 
weakness in grip strength and tingling, these symptoms are 
associated with carpel tunnel syndrome, and are not related 
to the service-connected disorder. 


ORDER

As the assignment of a noncompensable rating, since the grant 
of service connection for fracture of the right fifth 
metacarpal neck was proper, a higher rating is denied.

As the assignment of a noncompensable rating, since the grant 
of service connection for fracture of the left first 
metacarpal neck was proper, a higher rating is denied.

Entitlement to a 10 percent evaluation based on multiple, 
noncompensable, service connected disabilities is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



